Citation Nr: 0033836	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to waiver of pension overpayment in the amount 
of $3,810.00.  

2.  Entitlement to special monthly pension based upon a need 
for aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1953 to 
October 1956.  

This appeal is before the Board of Veterans' Appeals (Board) 
from decisions from the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
1997, the Committee on Waivers and Compromises (COWC) denied 
a waiver of pension overpayment in the amount of $3,810.00.  
The August 1998 and April 1999 rating decisions denied aid 
and attendance and housebound benefits.  


FINDINGS OF FACT

1.  Recovery of the pension overpayment would cause undue 
hardship to the veteran by depriving him of basic 
necessities, including access to VA medical care.  

2.  The veteran is not a patient in a nursing home on account 
of mental or physical incapacity; he is not blind or nearly 
blind with corrected vision of 5/200 or less in both eyes, or 
with central field of vision of 5 degrees or less.  His 
disabilities do not render him unable to care for his daily 
needs or to protect himself from the hazards and dangers 
incident to his daily living environment.  

3.  The veteran is not substantially confined to his dwelling 
and the immediate premises.



CONCLUSIONS OF LAW

1.  Recovery of the VA pension overpayment of $3,810.00 would 
be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2000).  

2.  A special monthly pension based upon a need for regular 
aid and attendance or housebound status is not warranted.  
38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.351, 3.352(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to waiver of pension overpayment in the amount of 
$3,810.00

An April 1995 letter notified the veteran of the initial 
award of pension benefits, retroactively starting June 1994.  
In November 1996, the RO learned that the veteran had 
received monthly payments of $422.00 from Social Security 
since March 1996, resulting in an overpayment of VA pension 
benefits of $3,810.00.  The veteran contends that a waiver of 
pension overpayment is warranted because of extreme financial 
hardship.  

In February 1997, the COWC constructively found that the 
veteran was free of fraud, misrepresentation, or bad faith 
and denied a waiver based upon considerations of equity and 
good conscience.  Recovery of overpayments of any benefits 
made under laws administered by the VA shall be waived if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 C.F.R. § 1.963(a) (2000); Cullen v. 
Brown, 5 Vet. App. 510, 511 (1993).  

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the 
debtor contribute to the creation of the debt; (2) Balancing 
of faults.  Weighing fault of debtor against Department of 
Veterans Affairs fault; (3) Undue hardship.  Whether 
collection would deprive debtor or family of basic 
necessities; (4) Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) Unjust enrichment.  Failure to 
make restitution would result in unfair gain to the debtor; 
(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (1998); Cullen, 5 Vet. App. 
at 511-12.  The list of elements contained in the regulation 
is not, however, all inclusive.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

With respect to the actions of the veteran, the overpayment 
of pension was created because the veteran's May 1994 Income-
Net Worth and Employment Statement listed zero Social 
Security income.  Almost a year of overpayments had 
accumulated before the veteran informed the VA in February 
1997 that he had received Social Security income since March 
1996.  

With respect to balancing the faults of the veteran and of 
the VA, the veteran is at greater fault because he was 
obligated to report income changes and because the evidence 
does not show the VA at fault.  The veteran received the RO's 
December 1995 letter, which reminded him to tell the VA 
immediately of any change in income, because the letter was 
mailed to the veteran and was not returned as undeliverable.  
The law requires only that the VA mail a notice; it then 
presumes the regularity of the administrative process "in the 
absence of clear evidence to the contrary."  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  The Board notes, however, 
that the May 1994 Income Statement truthfully stated zero 
income from Social Security because the veteran did not 
receive Social Security benefits until March 1996.  

With respect to undue hardship, an analysis of the veteran's 
February 1997 Financial Status Report and several Income 
Statements reveal that his sole, fixed income is $434.00 from 
Social Security and $273.00 from the VA, that he is an 
unemployed 66-year-old with a high school education, that he 
has no savings and almost no cash on hand, and no 
possessions.  His listed monthly expenses of $448.00 include 
rent, food, utilities, and dry cleaning, but make no 
allocation for travel and lodging expenses while seeking 
treatment at the nearest VA Medical Center, medical needs, 
telephone, health insurance, clothing, or child support.  In 
lay statements, the veteran reported that each time he was 
treated at the nearest VA Medical Center, he had to travel 
200 miles round-trip on Greyhound Bus and stay overnight at a 
motel.  The March 1999 VA examiner noted that the veteran 
went without hearing aids and eyeglasses because he could not 
afford them.  A cashier's check, dated May 1995, also shows 
that the veteran made a lump sump child support payment of 
$3,000 to his former wife.  In this veteran's case, 
collection of the debt would cause undue hardship because it 
would deprive him of the basic necessities, including access 
to VA medical care.  As to financial hardship, such a finding 
would be justified if collection would deprive the veteran of 
food, clothing, shelter, or other basic necessities.  Cullen, 
5 Vet. App. at 512.  

With respect to defeating the purpose of VA disability 
compensation, it would take the veteran approximately 15 
months to repay $3,810.00 if the VA were to monthly withhold 
$259, the difference between his February 1997 monthly net 
income and total monthly expenses.  That is, for 15 months, 
the veteran would not have access to VA medical care or be 
any closer to having eyeglasses or hearing aids.  The veteran 
cannot reasonably anticipate gainful employment in the future 
to compensate for the loss of $259.00 per month because he is 
an unemployed 66-year-old with a high school education who 
has been rated 80 percent disabled for chronic obstructive 
pulmonary disease, hypertension, fractures of the right 
ankle, vision impairment, and hearing loss, among other 
disabilities.  See Cullen, 5 Vet. App. at 513.  The February 
1997 Financial Status Report and lay statements show that a 
reduction of $259.00 from the veteran's monthly income would 
literally deprive him of access to VA medical care and 
certainly defeat at least one of the purposes for which he 
receives VA disability benefits.  

With respect to unjust enrichment, it is true that the 
veteran received a windfall for the months that he received 
VA overpayments.  With respect to the veteran's reliance upon 
VA payments to his detriment, the evidence does not show that 
he relinquished a valuable right in reliance upon VA 
benefits.  Certainly, he did not relinquish Social Security 
payments.  Nor did he incur a legal obligation because the 
February 1997 Financial Status Report shows no installment 
contracts or other debts.  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against a waiver 
of overpayment.  If the evidence is in equipoise, application 
of the benefit of the doubt standard tips the balance in 
favor of the veteran and the veteran again prevails on the 
claim.  Only if the preponderance of the evidence goes 
against the claim will the appellant be denied the benefit 
sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to special monthly pension based upon a need for 
aid and attendance
or housebound status

The veteran was deemed to be permanently and totally disabled 
by rating decision of April 1995, effective in June 1994.  
The veteran's June 1997 statement raised an inferred claim 
for special monthly pension based on the need for regular aid 
and attendance or housebound status.  The veteran asserts 
that he has been helpless and trapped at home since he broke 
his ankle in February 1997.  

With respect to a special monthly pension based upon a need 
for aid and attendance, need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  38 C.F.R. 
§ 3.351(b) (2000).  The veteran will be considered in need of 
regular aid and attendance if he or she: (1) is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in Sec. 3.352(a), which includes inability 
of claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  ``Bedridden'' will be a proper 
basis for the determination.  For the purpose of this 
paragraph ``bedridden'' will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 U.S.C. 1502(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.351(c), 3.352(a) (2000).  

A preponderance of the evidence is against a special monthly 
pension based upon the need for aid and attendance.  The 
veteran is not blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to 5 degrees or less.  In 
March 1995, he was able to read 20/70 equivalent print at 
near without glasses.  He told the March 1999 VA examiner 
that, although he had not yet purchased eyeglasses, he read 
with the aid of a magnifying glass, and throughout this 
appeal, the veteran has handwritten legible statements for 
the record.  The veteran is also not a patient in a nursing 
home because of mental or physical incapacity.  In February 
1999, he testified that he had lived in his apartment for 13 
months, and in May 2000, he told the VA examiner that he had 
lived in an apartment in the same city for the last five 
years.  Although the veteran claimed that he was in a nursing 
home, the record shows that he was hospitalized for less than 
a week when he injured his ankle in February 1997.  Nor can 
the veteran establish a factual need for aid and attendance 
under the criteria set forth in Sec. 3.352(a).  He dressed 
himself for the March 1999 and May 2000 VA examinations.  
Although his clothes were disheveled and his socks filthy, 
his February 2000 Financial Status Report allocated $40 per 
month for dry cleaning.  In February 1999, he testified that 
he was able to feed himself and he denied incontinence 
problems to the March 1999 VA examiner.  Although the veteran 
has surgical screws in his ankle, the evidence does not show 
use of a special prosthetic or orthopedic appliance that 
would require adjustment with another person's help.  The 
veteran is far from bedridden because he testified that he 
gets out of the house every day.  He further testified that 
he can "take care of himself."  A preponderance of the 
evidence is against a grant of a special monthly pension for 
aid and attendance because the criteria have not been met.  

If a veteran is entitled to a nonservice-connected pension, 
but is not in need of regular aid and attendance, he may meet 
the criteria for special monthly pension by being housebound.  
38 C.F.R. § 3.351(d) (2000).  To qualify, the veteran must 
have a single disability rated 100 percent disabling under 
the Schedule for Rating Disabilities and have additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems.  The veteran 
can also meet the criteria for special monthly compensation 
if he has a single permanent disability rated 100 percent and 
is "permanently housebound" by reason of his disability or 
disabilities.   This requirement of "permanently housebound" 
is met when the veteran is substantially confined to his or 
her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C. 1502(c) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.351(d) (2000).  

A preponderance of the evidence is against a special monthly 
pension based upon housebound status.  The veteran has no 
current disabilities rated as 100 percent disabling, and he 
is not substantially confined to his dwelling and the 
immediate premises.  In order to attend the March 1999 and 
May 2000 VA examinations, the veteran traveled over 200 miles 
round-trip by Greyhound Bus and stayed overnight in motels.  
He testified in February 1999 that he regularly walks 3 
blocks to a gas station to buy beer and cigarettes.  Although 
the grocery store is 20 blocks from home, he reported in 
February 1999 and March 1999 that he walks to the market and 
does his own shopping at least once a month.  He went 
shopping and bought his record player at a Salvation Army 
store.  He testified that he was kicked out of a treatment 
program because he walked to a public restaurant, where he 
was caught gambling on poker machines.  He even injured his 
ankle in February 1997 while walking home from a night on the 
town.  He testified that his neighbors called him "hotrod" 
because he moves very fast and gets out of the house 
regularly.  A preponderance of the evidence is against a 
grant of a special monthly pension based on housebound 
status.  


ORDER

Entitlement to waiver of pension overpayment in the amount of 
$3,810.00 is granted.  


Entitlement to special monthly pension based upon a need for 
aid and attendance or housebound status is denied.  



		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

